 

 

 

October 8, 1997


 

 

Mr. Robert F. Wrobel
39 Ridge Lane
Wilton, CT 06897


Dear Mr. Wrobel:


I am pleased to offer you the position of Vice President, Chief Legal Officer
and Secretary for Alpharma Inc. In this capacity you will be headquartered in
Fort Lee, New Jersey, and report to me. As we have discussed, while you will
formally report to me, I expect you will be working directly with Einar
Sissener, members of the Board of Directors, the SBU Presidents and their
management staff, and of course the corporate staff in many aspects of your
responsibilities.


The terms of the position are as follows:

 1. As an employee of Alpharma you will receive an initial annual base salary of
    $210,000. In accordance with our current practice, your base salary will be
    reviewed for adjustment at the end of each calendar year, beginning December
    31, 1998.
    

     

 2. Upon beginning employment with Alpharma you will receive a signing bonus of
    $25,000 (less applicable taxes).
    

     

 3. You will receive an annual (taxable), automobile allowance (paid bi-weekly)
    of $15,000. In addition, the Company will reimburse you for auto maintenance
    up to $2,000 annually if your vehicle is less than 5 years old or up to
    $1,000 annually if your vehicle is more than 5 years old. The Company
    requires vehicle insurance and a personal umbrella of at least $1,000,000
    for which you will be reimbursed annually.
    

     

 4. As a Vice President of Alpharma you will be eligible to participate in
    Annual Performance Incentive Plans adopted by the Company. At the Vice
    Presidential level, the current Annual Performance Incentive Plan, as
    adopted, has a target cash bonus of 25% of your base salary based on the
    overall performance of Alpharma and your individual performance and
    contribution. You will participate in the Company's Annual Performance
    Incentive Plan beginning in calendar year 1998.

     

 5. Effective the date of your joining the Company, you will be granted 5,000
    stock options under normal terms as provided by the Company's Stock Option
    Plan. Additionally, you will be eligible to receive stock options under the
    normal terms of the Company's stock option plan, as adopted. (The next grant
    date under the current plan is anticipated to be March/April of 1998).
    

     

 6. You will be eligible for four weeks' paid vacation beginning in 1998 in
    addition to normal legal holidays.
    

     

 7. Additionally, you will be entitled to the company fringe benefit package for
    Senior Executives of Alpharma which includes the following:
    

 a. A taxable financial planning and tax preparation allowance of up to $1,000
    per year.
 b. Life Insurance for three times your annual base salary with the premium paid
    by the Company.
 c. Disability insurance that pays sixty percent of your annual base salary
    integrated with social security until age seventy. The premium is paid by
    the Company.
 d. A Defined Benefit Pension Plan fully paid by the Company in which qualified
    employees vest 100% after 5 years employment.
 e. A Savings Plan to which you can save up to 15% of base pay on a pre-tax
    basis. The Company provides a service-weighted match on the first 6% of
    employee contributions. Based on length of service, the Company match
    increases up to 100%. Enrollment is immediate.
 f. A group health and medical plan for which the employee pays $11.54 for
    single coverage, $27.69 for family coverage, for each two-week period. The
    remainder of the premium is paid by the Company. You become a participant as
    of the date of hire.
 g. A Stock Purchase Plan under which you can elect to withhold up to four
    percent of your base salary for the purchase of Alpharma's stock. The
    Company will match 25% of your contribution. The Company's match is vested
    at the end of each quarter. Enrollment is immediate.
    

 8. If your employment with Alpharma is terminated for reasons other than cause,
    (including acquisition or merger or change in management) the Company will,
    in exchange for your executing the Company's Separation Release Form, pay
    your base salary with medical benefits until you start a new job, for up to
    one year.
    

I am excited about the prospects of your joining Alpharma and am confident that
given our aggressive growth plans and your background and experience, you will
play an important role in the continued development of the Company. I look
forward to your joining us sometime between October 13 and October 20 and would
appreciate your acknowledging this offer of employment by signing this letter as
a matter of record. Please retain one signed copy for your records and return
one signed copy to me.


Very truly yours,

 

 

 

Jeffrey E. Smith
Vice President Finance
and Chief Financial Officer


 

 

 

Agreed and Accepted:

 

____________________________                       _____________________

Robert F. Wrobel                                              Date